Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated June 6, 2022 has been carefully considered, but is non-persuasive. Applicant has argued that Ingram 2013/0108448 or Stein 2013/0089430, taken alone or in combination, fail to disclose, teach, or suggest “wherein the top surface of the forward face includes a radial trough and a radial peak, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, and wherein the radial peak is closer to a pressure side surface of the airfoil than a suction side surface of the airfoil.”

Specifically, Applicant has argued that the platform leading edge 100 of Ingram has a scalloped configuration defined by a continuous curve that forms axial-oriented projections 102 alternating with recesses 104, and the projections 102 extend in an axially upstream direction. 

Respectfully, these arguments as to Ingram are non-persuasive. The above features which Applicant states are disclosed by Ingram, are in figures of Ingram that are not relied upon in the rejections at hand under 35 U.S.C. 103. Note that figures 1-2 of Ingram are relied upon.  

Applicant has further argued that Stein discloses a flow contour feature 94 that includes a protrusion 102 extending in an axially upstream direction as clearly evidenced in figure 3, that  contrary to the claimed invention, both Ingram and Stein both fail to teach or suggest a radial trough and a radial peak, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, and wherein the radial peak is closer to a pressure side surface of the airfoil than a suction side surface of the airfoil.

Respectfully, these arguments are non-persuasive. Ingram (figures 1-2) discloses a turbine blade substantially as claimed, as set forth in detail later below. Stein shows a turbine blade 28 having an airfoil 40 and a platform 57, a circumferential profile 94 of a top surface of a forward face 73 is non-axisymmetric with respect to a centerline axis of the forward face, wherein a height of the top surface of the forward face relative to a height of a top surface of the platform (lead line 57 in figure 2 pointing to the top surface of the platform) varies in a radial direction, wherein the top surface of the forward face includes a radial trough near 102 and a radial peak near 100, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, and wherein the radial peak is closer to the pressure side surface of the airfoil than the suction side surface of the airfoil. Note the annotated figure of Stein later below. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teachings of Stein to the turbine blade of Ingram as set forth in detail later below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in India on 09/15/2020. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 9-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram 2013/0108448 in view of Stein 2013/0089430.
Ingram (figures 1-2) discloses a turbine blade substantially as claimed, comprising: a platform 34; an airfoil 26 extending radially outward from the platform and configured to extend into a fluid flowpath generally shown directed along 39, wherein the airfoil separates an upstream portion of the fluid flowpath from a downstream portion of the fluid flowpath; a sealing member 46 extending axially from the platform toward a stationary nozzle 18 adjacent the platform, wherein the sealing member separates the fluid flowpath from a wheel space W; and a forward face 56 on the platform between the sealing member and the airfoil, and axially facing the upstream portion of the fluid flowpath; and an anterior face on the platform (the rightmost portion of platform 34) axially opposite the forward face, and axially facing the downstream portion of the fluid flowpath, wherein a circumferential profile of a top surface of the anterior face is axisymmetric with respect to a centerline axis of the anterior face, the airfoil having a concave pressure side surface and a convex suction side surface (claim 1).
The forward face of the platform between the sealing member and the platform of the airfoil defines a platform space 60 or 62 of the fluid flowpath axially between the platform and the stationary nozzle (claim 2).
A buffer space B is defined between the fluid flowpath and the wheel space, wherein the sealing member radially separates the forward face of the platform from the wheel space and the buffer space (claim 3).
The forward face is adjacent a purge air-cooled space B adjacent the turbine blade (claim 6).
A leading edge of the airfoil faces axially toward the forward face (claim 7).
The turbine blade comprises: the platform; the airfoil extending radially outward from the platform and configured to extend into the fluid flowpath, wherein the airfoil separates the upstream portion of the fluid flowpath and the downstream portion of the fluid flowpath; the sealing member extending axially from the platform toward the stationary nozzle adjacent the platform, wherein the sealing member separates the fluid flowpath from the wheel space; and the forward face on the platform between the sealing member and the airfoil, and axially facing the upstream portion of the fluid flowpath; and the anterior face on the platform axially opposite the forward face, and axially facing the downstream portion of the fluid flowpath, wherein the circumferential profile of the top surface of the anterior face is axisymmetric with respect to the centerline axis of the anterior face, the airfoil having the concave pressure side surface and the convex suction side surface (claim 9).
The forward face of the platform between the sealing member and the airfoil defines the platform space of the fluid flowpath radially between the platform and the stationary nozzle (claim 10).
The buffer space is defined between the fluid flowpath and the wheel space, wherein the sealing member radially separates the forward face of the platform from the wheel space and the buffer space (claim 11).
The forward axial face is adjacent the purge air-cooled space adjacent the turbine blade (claim 12).
The leading edge of the airfoil faces axially toward the forward face (claim 13).
The turbine blade comprises: the platform; the airfoil extending radially outward from the platform, the airfoil configured to extend into the fluid flowpath, wherein the airfoil separates the upstream portion of the fluid flowpath from the downstream portion of the fluid flowpath; the sealing member extending axially from the platform toward the stationary nozzle, wherein the sealing member separates the fluid flowpath from the wheel space; the forward face on the platform between the sealing member and the airfoil, and axially facing the upstream portion of the fluid flowpath; and the anterior face on the platform axially opposite the forward face, and axially facing the downstream portion of the fluid flowpath, wherein the circumferential profile of the top surface of the anterior face is axisymmetric with respect to the centerline axis of the anterior face, the airfoil having the concave pressure side surface and the convex suction side surface (claim 15).
The forward face of the platform between the sealing member and the airfoil defines the platform space of the fluid flowpath axially between the platform and the stationary nozzle (claim 16).
The buffer space is defined between the fluid flowpath and the wheel space, wherein the sealing member radially separates the forward face of the platform from the wheel space and the buffer space (claim 17).
The circumferential profile of the top surface of the forward face is adjacent a purge air-cooled space adjacent the turbine blade (claim 19). Note the annotated figure below.


    PNG
    media_image1.png
    941
    705
    media_image1.png
    Greyscale

However, Ingram does not disclose that a circumferential profile of a top surface of the forward face is non-axisymmetric with respect to a centerline axis of the forward face, wherein a height of the top surface of the forward face relative to a height of a top surface of the platform varies in a radial direction, wherein the top surface of the forward face includes a radial trough and a radial peak, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, and wherein the radial peak is closer to the pressure side surface of the airfoil than the suction side surface of the airfoil (claim 1), does not disclose a forward axial face on the platform extending from a top surface of the forward face to the airfoil, wherein an axial contour of the forward axial face is non-axisymmetric with respect to a centerline axis of the forward face, wherein a height of the top surface of the forward face relative to a height of a top surface of the platform varies in a radial direction, wherein the top surface of the forward face includes a radial trough and a radial peak, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, and wherein the radial peak is closer to the pressure side surface of the airfoil than the suction side surface of the airfoil (claim 9), does not disclose that forward axial face contacts the airfoil at a location axially offset from the leading edge of the airfoil (claim 13), and does not disclose that a circumferential profile of a top surface of the forward face is non-axisymmetric with respect to a centerline axis of the forward face; and a forward axial face on the platform extending from the top surface of the forward face to the airfoil, wherein an axial contour of the forward axial face is non-axisymmetric with respect to the centerline axis of the forward face, wherein a height of the top surface of the forward face relative to a height of a top surface of the platform varies in a radial direction, wherein the top surface of the forward face includes a radial trough and a radial peak, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, wherein the radial peak is closer to the pressure side surface of the airfoil than the suction side surface of the airfoil (claim 15). 

Stein shows a turbine blade 28 having an airfoil 40 and a platform 57, a pressure side surface 47 an a suction side surface 48, a circumferential profile 94 of a top surface of a forward face 73 is non-axisymmetric with respect to a centerline axis of the forward face, wherein a height of the top surface of the forward face relative to a height of a top surface of the platform (lead line 57 in figure 2 pointing to the top surface of the platform) varies in a radial direction, wherein the top surface of the forward face includes a radial trough near 102 and a radial peak near 100, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, and wherein the radial peak is closer to the pressure side surface 47 of the airfoil than the suction side surface 49 of the airfoil, a forward axial face 71 on the platform extending from a top surface of the forward face to the airfoil, wherein an axial contour of the forward axial face is non-axisymmetric with respect to a centerline axis of the forward face, the forward axial face on the platform extending from the top surface of the forward face to the airfoil, wherein the axial contour of the forward axial face is non-axisymmetric with respect to the centerline axis of the forward face, the forward axial face contacting the airfoil at a location axially offset from the leading edge of the airfoil (at interface of the concave pressure side 47 and the platform), the circumferential profile of the top surface of the forward face is non-axisymmetric with respect to the centerline axis of the forward face, and the forward axial face on the platform extending from the top surface of the forward face to the airfoil, wherein the axial contour of the forward axial face is non-axisymmetric with respect to the centerline axis of the forward face, and the top surface of the forward face includes the radial trough positioned further from the airfoil than the radial peak of the top surface. The arrangement is provided for the purpose of increasing local backflow margins that prevent localized hot gas ingestions from a gaspath (not shown) to the wheel space thereby reducing the need for additional purge flows in the wheel space while also maintaining cooler wheel space temperatures. Note the annotated figure below.

    PNG
    media_image2.png
    869
    914
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine blade of Ingram such that it includes a circumferential profile of a top surface of the forward face that is non-axisymmetric with respect to a centerline axis of the forward face, such that a height of the top surface of the forward face relative to a height of a top surface of the platform varies in a radial direction, wherein the top surface of the forward face includes a radial trough and a radial peak, wherein a radial distance between a bottom of the radial trough and the airfoil in the radial direction is greater than a radial distance between a top of the radial peak and the airfoil in the radial direction, and wherein the radial peak is closer to the pressure side surface of the airfoil than the suction side surface of the airfoil, such that it includes a forward axial face on the platform extending from a top surface of the forward face to the airfoil, wherein an axial contour of the forward axial face is non-axisymmetric with respect to a centerline axis of the forward face,  such that it includes a forward axial face contacting the airfoil at a location axially offset from the leading edge of the airfoil, such that it includes a circumferential profile of a top surface of the forward face that is non-axisymmetric with respect to a centerline axis of the forward face, such that it includes a forward axial face on the platform extending from the top surface of the forward face to the airfoil, wherein an axial contour of the forward axial face is non- axisymmetric with respect to the centerline axis of the forward face, as taught by Stein, for the purpose of increasing local backflow margins that prevent localized hot gas ingestions from a gaspath to the wheel space thereby reducing the need for additional purge flows in the wheel space while also maintaining cooler wheel space temperatures.

Concerning claim 19, the modification results in the circumferential profile of the top surface of the forward face being adjacent the purge air-cooled space adjacent the turbine blade.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745